DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/723,058, filed 8/27/2018.  Claims 1-26 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 11/14/2019 has been considered by the examiner.  The “Asai” and “Handbook” NPL references are lined through because no document has been submitted for either.  It is noted that the received IDS is only one page but states at the upper left that it is sheet 1 of 3 and there appears to be many NPL documents which are not disclosed on the IDS (“Hayward” through “Zheng”).  Thus, it would appear that there are two pages of the IDS which have not been received.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing a method of promoting fungal spore gemination comprising contacting a fungal spore with a germination-promoting concentration of an exogenous imizoquin wherein the imizoquin has the structure of imizoquin A, B, C or D as represented in Figs. 1, 3C and 4, does not reasonably provide enablement for the method wherein the imizoquin has the structure as shown in Formula (I) and recited in claims 2-25.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Claim 1 is broadly drawn to a method for promoting fungal spore germination, the method comprising contacting a fungal spore with a germination-promoting concentration of an exogenous imizoquin.  The nature of the invention is the physiological and chemical arts wherein the level of one of ordinary skill is high (often Ph. D. level) but the level of unpredictability in the chemical and physiological arts is also high (MPEP 2164.03); hence, a person of ordinary skill in the art at the time of filing would have relied on the prior art, the guidance provided by the inventor and disclosed working examples for practicing the invention commensurate in scope with the claims without undue experimentation.  It appears that the inventor is the first to disclose the class of isoquinolines denoted as “imizoquins” by the inventor; thus, the state of the prior art would not provide a person of ordinary skill in the art at the time of filing with any guidance for practicing the claimed invention without undue experimentation.
The original disclosure describes procedures for the isolation and purification of compounds 1 through 6 as shown in Fig. 3C (compounds 1-6 are imizoquin A (CAS # 2268791-04-2), imizoquin B (CAS # 2268791-05-3), imizoquin C (CAS # 2268791-06-4), imizoquin D (CAS # 2268791-07-5), TMC-2A (Wyk-1) and TMC-2B, respectively) on pp. 13-14.  The original disclosure gives working examples of promoting spore germination with imizoquin A, imizoquin B, TMC-2A and TMC-2B (pp. 15-16).
However, the original disclosure does not provide any method for the biological production or chemical synthesis of any compound having the structure of Formula (I) nor has any compound having the structure of Formula (I) been shown to promote spore germination.  Formula (I) in claim 2 does not encompass compounds 1-6 (i.e. imizoquin A, imizoquin B, imizoquin C, imizoquin D, TMC-2A (Wyk-1) and TMC-2B).
Formula (I) differs from imizoquin A, imizoquin B, imizoquin C, imizoquin D, TMC-2A (Wyk-1) and TMC-2B in that imizoquin A, imizoquin B, imizoquin C and imizoquin D all have an oxo group attached to the imidazole ring whereas Formula (I) does not (TMC-2A and TMC-2B also share the oxo group in the same position but the imidazole ring is opened) as depicted on the next page (note the oxo attachment in the imizoquin A-D structure which is absent in Formula (I) indicated at the circled residue):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: textbox (O)]









Imizoquin:						Formula (I):
Imizoquin A:						Imizoquin A-D NOT  
R1, R6 = OH; R2, R3, R4 = H;			encompassed by Formula (I)
R5, R8 = oxo; R7 = methoxy
Imizoquin B:
 R1, R2, R6 = OH; R3, R4 = H;
R5, R8 = oxo; R7 = methoxy
Imizoquin C:
 R1, R2, R5, R6, R8 = OH; R3, R4 = H;
R7 = methoxy
Imizoquin D:
 R1, R2, R5, R6, R8 = OH; R4 = H;
R3 = absent; R7 = methoxy
Hence, the original disclosure provides methods for the production and purification of imizoquins A-D but does not provide methods for the production and purification of any compound encompassed by Formula (I) and the original disclosure demonstrates working examples of the method wherein the fungal spores are contacted with imizoquins (A or B) but the original disclosure does not present any working examples of the method wherein the fungal spores are contacted with any compound encompassed by Formula (I).
Because the guidance and the disclosed working examples provided by the inventor do not provide any method for the production and purification of any compound encompassed by Formula (I) nor demonstrate any effect of any compound encompassed by Formula (I) on the germination of any spore, a person of ordinary skill in the art at the time of filing would have had to undergo undue experimentation to practice the invention commensurate in scope with the claims.  Hence, claims 1-26 are rejected for failing to provide enablement commensurate in scope with the claims.

Claims 2-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original disclosure provides methods for the biological production and purification of compounds 1-6 (compounds 1-6 are imizoquin A (CAS # 2268791-04-2), imizoquin B (CAS # 2268791-05-3), imizoquin C (CAS # 2268791-06-4), imizoquin D (CAS # 2268791-07-5), TMC-2A (Wyk-1) and TMC-2B, respectively), the original disclosure does not disclose any biological production method, chemical synthesis method or commercial source for any of the compounds encompassed by Formula (I).  Hence, it appears that Applicant is not in possession of the compounds of Formula (I).  Thus, Applicant is not in possession of the methods of claims 2-26.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651